DETAILED CORRESPONDENCE
Response to Amendment
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office action is in response to Amendments and Remarks filed on 4 January 2016 as a response to the Pre-Interview Communication issued 22 February 2022.  Claims 1, 8, and 15 are amended and have been carefully considered.  Claims 3, 4, 10, and 11 are cancelled.  Claims 21-26 are new.  Claims 1, 2, 5-9, 12-16, and 19-26 are pending and considered below

Claim Rejections - 35 USC § 101
The instant claims 1, 2, 5-9, 12-16, and 19-26 are determined to be directed to a judicial exception and have been determined to be further directed to a practical application and are therefore determined to be eligible under 35 USC 101.
The claims are determined to be directed to a judicial exception related to certain methods of organizing human activity including commercial or legal interactions including agreements in the form of contracts, advertising, marketing or sales activities or behaviors and business relations.
The instant invention as embodied in the claims is further determined to be directed to a practical application, the practical application of activating or deactivating graphical user interface elements related to a point of sale in response to the determination of a confirmation that a product or service review has been received.  The implementation of the activation of interface elements during the course of a transaction and the activation by means of a contactless card is determined by the Examiner to be a practical application.  The elements of the statutorily eligible functionality are found in the claims as recited and as disclosed in the written description as filed at least paragraph [48].
	
Double Patenting
	The Applicant’s filing of a Terminal Disclaimer referencing previously issued and related patent number 10,832,271 is acknowledged and therefore the rejection of all pending claims under nonstatutory double patenting is withdrawn.

Claim Rejections - 35 USC § 103
Applicant’s arguments and amendments, see Remarks/Amendments, filed 15 March 2022, with respect to the rejection of all pending claims under 35 USC 103 have been fully considered and are persuasive.  The rejection of all pending claims under 35 USC 103 has been withdrawn. 

Reasons for Allowance
Claims 1, 2, 5-9, 12-16, and 19-26 are allowed. 
The following is the Examiner's statement of reasons for allowance: 
The closest art of record, the combination of Wagner et al. (20130041823) in view of Hurry (20180068286), Blumenthal (20160247111), and Grasso et al. (20160203527) discloses an apparatus, computer readable medium and method comprising: 
receive, by an application executing on the processor, a request to publish a review for an entity to a review platform;
output, by the application, an indication specifying to tap a contactless card to the system to approve the request; 
receive, by the application, encrypted data from the contactless card; 
transmit, by the application to an authentication server: (i) the encrypted data, (ii) an application identifier of the application, and (iii) an entity identifier associated with the entity; 
receive, by the application from the authentication server, indications specifying that the authentication server: (i) decrypted the encrypted data, and (ii) determined that the contactless card was used to make a purchase with the entity; 
approve, by the application, the request to publish the review based on the indications received from the server; 
receive, by the application, input comprising the review for the entity; and 
publish, by the application, the review to the review platform by the application based on the indications received from the authentication server.

However, the combination of Wagner in view of Hurry, Blumenthal, and Grasso does not teach at least: 
disable, by the application, a submission element of a graphical user interface (GUI) of the application, the submission element operative to submit reviews for publication when enabled;
enable, by the application based on the indications received from the authentication server, the submission element of the GUI;

Moreover, the missing claimed elements from the combination of Wagner in view of Hurry, Blumenthal, and Grasso are not found in a reasonable number of references.  Yet even if the missing claimed elements were found in a reasonable number of references, a person of ordinary skill in the art at the time the invention was made would not have been motivated to include these missing elements in the combination of Wagner in view of Hurry, Blumenthal, and Grasso. 

Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Stoltenberg whose telephone number is (571) 270-3472. 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Please see attached References Cited form 892
	See Hammad (20140074637) for disclosures related to the user submission of a product or service review during a transaction. See at least paras. [108] and [123] 
The examiner can normally be reached on Monday-Friday 8:30AM to 5:00PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf, can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300, or the examiner’s direct fax phone number is 571 270 4472.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/DAVID J STOLTENBERG/Primary Examiner, Art Unit 3682